Case: 17-60707      Document: 00514689570         Page: 1    Date Filed: 10/19/2018




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                    United States Court of Appeals
                                                                             Fifth Circuit

                                                                           FILED
                                    No. 17-60707                    October 19, 2018
                                  Summary Calendar
                                                                      Lyle W. Cayce
                                                                           Clerk
YESENIA ELIZABETH HERNANDEZ                            DE      NAJARRO;                PAMELA
ELIZABETH NAJARRO HERNANDEZ,

                                                 Petitioners

v.

JEFFERSON B. SESSIONS, III, U. S. ATTORNEY GENERAL,

                                                 Respondent


                       Petition for Review of an Order of the
                          Board of Immigration Appeals
                               BIA No. A208 681 444
                               BIA No. A208 681 445


Before DENNIS, CLEMENT, OWEN, Circuit Judges.
PER CURIAM: *
       Yesenia Elizabeth Hernandez De Najarro (Hernandez De Najarro) and
her minor child Pamela Elizabeth Najarro Hernandez (Pamela) petition for
review of an order by the Board of Immigration Appeals (BIA) dismissing their
appeal from the denial of their claims for asylum and from the denial of
Hernandez De Najarro’s claim for withholding of removal. The agency also


       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 17-60707    Document: 00514689570      Page: 2   Date Filed: 10/19/2018


                                 No. 17-60707

denied Hernandez De Najarro’s claim for protection under the Convention
Against Torture, but she has abandoned that issue by failing to raise it in her
petition for review. See Soadjede v. Ashcroft, 324 F.3d 830, 833 (5th Cir. 2003).
      Hernandez De Najarro and Pamela, as her mother’s derivative
beneficiary, sought asylum because Hernandez De Najarro received a death
threat from an MS-13 gang member, and she alleged that the threat was made
on account of her political opinion during a mayoral election in early 2015. She
also alleged that the threat was made because she was the daughter of Jose
Alfredo Hernandez Panameno, who had not spied on the police as requested by
the MS-13 gang.
      The BIA’s finding that the gang’s motive in threatening Hernandez
De Najarro was gang-related criminality arising from generally violent
conditions and civil disorder in El Salvador is supported by substantial record
evidence. See Wang v. Holder, 569 F.3d 531, 536 (5th Cir. 2009); Zhu v.
Gonzales, 493 F.3d 588, 594 (5th Cir. 2007). Although the record does not
exclude Hernandez De Najarro’s theory on the gang’s motive or motives for
threatening her, it does not compel a finding contrary to that of the BIA.
Accordingly, the BIA’s finding that Hernandez De Najarro and Pamela are
ineligible for asylum will be upheld, see 8 U.S.C. § 1252(b)(4)(B); Chen v.
Gonzales, 470 F.3d 1131, 1134 (5th Cir. 2006), as will the BIA’s finding that
Hernandez De Najarro is ineligible for withholding of removal, see Efe v.
Ashcroft, 293 F.3d 899, 906 (5th Cir. 2002). Finally, the record does not support
Hernandez’s De Najarro’s argument that the IJ or the BIA required her to
support her claims for relief with direct evidence of her allegations.
      The petition for review is DENIED.




                                        2